Case 8:20-cv-02453-VMC-AAS Document 37 Filed 03/11/21 Page 1 of 2 PageID 128




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 MIKE BRINKMAN,

      Plaintiff,                            Case No. 8:20-cv-02453

 v.

 EQUIFAX INFORMATION
 SERVICES, LLC and ACCOUNT
 RESOLUTION SERVICES, LLC,

   Defendants.
 ___________________________/
                         MEDIATION REPORT
     In accordance with the Court’s mediation order, a mediation video

conference was held on March 11, 2021 at 9:30 a.m. where the parties conducted

mediation settlement discussions. Plaintiff, Mike Brinkman attended and was

represented by lead trial counsel; and Defendant’s Corporate Representative,

lead trial counsel and insurance adjuster attended and participated in good faith.

The parties have reached an impasse.

        Done March 11, 2021, in Tampa, Florida.
                                         Respectfully submitted,

                                         /s/ Gregory P. Holder
                                         Gregory P. Holder, Esq.
                                         Florida Bar No. 39326
                                         Mediator
                                         610 W. Horatio St.
                                         Tampa, Florida 33606
                                         (813) 773-5106 Fax: (727) 498-8902
                                         email: greg@zinoberdiana.com
Case 8:20-cv-02453-VMC-AAS Document 37 Filed 03/11/21 Page 2 of 2 PageID 129




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that March 11, 2021, I electronically filed the

foregoing document with the United States District Court Electronic Case Filing

system, which will electronically send copies to counsel of record.



                                               /s/ Gregory P. Holder
                                               Gregory P. Holder, Esq.
